Name: Commission Regulation (EEC) No 410/81 of 18 February 1981 amending for the sixth time Regulation (EEC) No 2872/79 in respect of the time limit for the distillation of wines
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 2. 81 Official Journal of the European Communities No L 46/ 19 COMMISSION REGULATION (EEC) No 410/81 of 18 February 1981 amending for the sixth time Regulation (EEC) No 2872/79 in respect of the time limit for the distillation of wines HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 2872/79 is hereby amended as follows : 1 . Paragraph 2a is replaced by the following : '2a . Delivery of wines covered by the contract must be made not later than 15 January 1981 . However, deliveries to distilleries situated in the departments of Aude and Pyrenees Orientales may be made up to 16 February 1981 . The representative rate to be applied for conversion into national currency of the prices and amounts referred to in this Regulation shall be that appli ­ cable on 16 December 1979 .' 2 . The following subparagraph is added to para ­ graph 3 : 'However, distillation operations in the depart ­ ments of Aude and Pyrenees Orientales may be carried out up to 16 February 1981 .' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ( ! ), as last amended by Regulation (EEC) No 3456/80 (2), and in particular Article 40 (5) thereof, Having regard to Council Regulation (EEC) No 878/77 of 26 April 1977 on the exchange rates to be applied in agriculture (3 ), as last amended by Regula ­ tion (EEC) No 3447/80 (4), and in particular Article 4 (3) and Article 5 thereof, Whereas Article 2 of Commission Regulation (EEC) No 2872/79 (5), as last amended by Regulation (EEC) No 165/81 (6), fixes the time limit for carrying out certain distillation operations ; Whereas the disasters suffered by some southern regions in France have slowed down either delivery of wines to distilleries, or distillation itself ; whereas it is accordingly necessary, in order to allow producers and distillers to comply with their obligations, to extend the time limit for delivery of wines and for distillation operations where such distillation is to be carried out in the regions in question ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 16 December 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 February 1981 . For the Commission Poul DALSAGER Member of the Commission ') OJ No L 54, 5 . 3 . 1979, p . 1 . (2 ) OJ No L 360, 31 . 12. 1980, p . 18 . (} ) OJ No L 106, 29 . 4 . 1977, p . 27 . (4 ) OJ No L 359 , 31 . 12. 1980, p . 17 . ( 5 ) OJ No L 324, 20 . 12 . 1979, p . 13 . (') OJ No L 19, 22 . 1 . 1981 , p . 14 .